DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        SAMUEL W. BOOTHE,
                            Appellant,

                                     v.

  U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR C-BASS
 MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-
                          CBA,
                         Appellee.

                               No. 4D19-121

                              [October 3, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE09-52433-
14.

  Samuel W. Boothe, Plantation, pro se.

  Brian Pantaleo of Greenberg Traurig, P.A., West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.